Order, Supreme Court, New York County, entered on December 8, 1976, granting plaintiffs’ motion to enjoin defendant from using trust funds in the defense of this action and directing him to reimburse the fund for counsel fees withdrawn for the defense of the action, unanimously affirmed, without costs and without disbursements, for the reasons stated at Special Term. Order and judgment Supreme Court, New York County, entered on January 6, 1977, granting plaintiffs’ motion for partial summary judgment herein unanimously modified, on the facts and in the exercise of discretion, only' to the extent of permitting the parties to settle an order hereon suggesting appropriate safeguards for the protection of the infants’ funds. As so modified, the order and judgment are affirmed for the reason stated at Special Term, without costs and without disbursements. The parties acknowledge that safeguards are necessary for the protection of the infants’ funds and we agree. Perhaps the parties can utilize procedure similar in nature to that set forth in EPTL 7-4.1 in moulding appropriate protection of those funds. If not, other viable suggestions with regard to the power of disposition of such funds will be considered by this court upon submission of an order containing same, which is to be settled hereon. We have examined the other contentions raised by appellant and find them to be without merit. Settle order on notice. Concur — Murphy, P. J., Kupferman, Lupiano and Capozzoli, JJ.